Title: From George Washington to Colonel Moses Hazen, 17 September 1779
From: Washington, George
To: Hazen, Moses


        
          Dr Sir
          Hd Qrs West-point 17 Sepr 1779
        
        I have to acknowlege the receipt of your favor dated the 5th Instant.
        My last letter contains my order for your return to this army to which I refer—I have only further to observe on this subject—that you would move slowly this way nor precipitate your march.
        The prisoners which you speak of you will bring with you.
        Should you be apprehensive that the magazine at Coos will be rather insecure after your departure—I wish you to take such

measures for its removal to a place of greater safety on the Connecticut river as may appear expedient on this occasion. But if you suppose it safe where it is, there will be an advantage in letting it remain.
        You will be pleased to collect the necessary information in support of the several charges which relate to the mismanagement of the provisions at Co’os.
        I would just observe on what you have said respecting clothing for the regiment—that when you rejoin us—it will receive the same supplies as we have for the rest of the army. I am D. Sir &
        
          G.W.
        
        
          P.S. I see by your last pay Abstract for the Months of June and July that Major Taylor was continued in them. I must inform you that he resigned upon the 10th Feby 1779 of which be pleased to notify your pay master and desire him to give credit in the next Abstract for the pay drawn for him since that time.
        
      